                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  ANDERSON DIVISION

 Shanna Zareski, individually, as executor and as    )
 Personal Representative of the Estate of Michael    )   CASE NO.: 8:20-cv-04236-JD
 Zareski, deceased; Dawn Stelling, individually,     )
 as executor and as Personal Representative of the   )      MOTION FOR SETTLEMENT
 Estate of Robert Stelling, deceased; and Joshua     )            APPROVAL
 Reikes, individually,                               )
                                                     )
                       Plaintiffs;                   )
 vs.                                                 )
                                                     )
 Champion Aerospace LLC,                             )
                                                     )
                   Defendant.                        )
 ___________________________________                 )

       Plaintiff Dawn Stelling, pursuant to S.C. Code Ann. § 15-51-42, moves for the approval of

the wrongful death settlement set forth within her petition attached to this motion as Exhibit A.

                                             Respectfully submitted,


                                             /s/ Graham L. Newman
                                             Mark D. Chappell (Fed ID No. 106)
                                             Graham L. Newman (Fed ID No. 9746)
                                             James D. George (Fed ID No. 13018)
                                             CHAPPEL, SMITH & ARDEN, P.A.
                                             2801 Devine Street, Suite 300
                                             Columbia, South Carolina 29205
                                             (803) 929-3600
                                             (803) 929-3604 (facsimile)
                                             gnewman@csa-law.com

                                             KREINDLER & KREINDLER LLP
                                             Justin Green (pro hac vice)
                                             Vincent Lesch (pro hac vice)
                                             750 Third Ave., 32nd Floor
                                             New York, NY 10017
                                             (212) 687-8181
                                             (212) 972-9432 (facsimile)
                                             jgreen@kreindler.com
                                             vlesch@kreindler.com
